Case 2:15-cv-00463-RCL-SMD Document 279 Filed 09/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF ALABAMA

NORTHERN DIVISION

ANGELA MCCULLOUGH, et al., )
individually and for a class of similarly situated )
persons, )
)
Plaintiffs, )

) Case No. 2:15-ev-463-RCL
V. )
)
THE CITY OF MONTGOMERY, et al., )
)
Defendants. )
)

 

ORDER

Before the Court is the City’s motion to reconsider its summary judgment order as to
whether Algia Edwards’ claim against the city is time barred (ECF No. 276). Upon consideration
of the motion, response (ECF No. 277), and reply (ECF No. 278), the Court will grant the motion.

The Court may alter interlocutory orders at any time before final judgment. Fed. R. Civ.
P. 54(b); see Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 12 n.14
(1983).

The City argues that the Court erred in holding that the plaintiffs’ claims were tolled under
American Pipe & Construction Co. v. Utah, 414 U.S. 538, 552-53 (1974), during the pendency of
Ray v. JCS, No. 2:12-cv-2819 (N.D. Ala. Apr. 26, 2013), because the City was not a party to that
action. The City is correct. While Ray tolled the plaintiffs’ claims against JCS, it did not toll their
claims against the City.

The plaintiffs do not contest that argument, and they acknowledge that even using Mitchell
v. City of Montgomery, No. 2:14-cv-186 (N.D. Ala. Mar. 18, 2014), to toll the statute of limitations

does not help Mr. Edwards. Instead, they argue that the Court should not reconsider its order
Case 2:15-cv-00463-RCL-SMD Document 279 Filed 09/11/20 Page 2 of 2

because the City forfeited its statute of limitations argument.! The Court disagrees. The City
raised the statute of limitations as an affirmative defense and contested the timeliness of plaintiffs’
claims in both its motion to dismiss and motion for summary judgment. The City has consistently
raised the defense, and no rule bars this motion. While the City could have streamlined this
litigation by raising this precise statute of limitations issue earlier, the Court agrees with the City
that now is an appropriate time to address whether Mr. Edwards’ claim is time barred. And it is.
Finally, the Court notes that the parties continue to dispute whether and how Mitchell
affects the proposed classes.
The Court therefore:
e GRANTS the motion to reconsider;
e RECONSIDERS its memorandum opinion (ECF No. 269) and order (ECF No.
270) on summary judgment and amends its prior rulings to hold that Mr. Edwards
claims are time barred:
e GRANTS SUMMARY JUDGMENT to the City for Mr. Edwards’ claims under
Count VIII and dismisses those claims with prejudice; and,
e DIRECTS the parties to address in their class certification briefing whether and
how Mitchell affects the proposed classes.
IT IS SO ORDERED.

“Gece. Frond Oe

Date: T/ lae Royce C. Lamberth
United States District Judge

 

' The plaintiffs describe the City’s forfeiture as a waiver. But see United States v. Olano, 507 U.S. 725, 733 (1993)
(“Whereas forfeiture is the failure to make the timely assertion of a right, waiver is the ‘intentional relinquishment or
abandonment of a known right.’””).
